Case 6:20-cv-01788-RBD-DCI Document 1 Filed 09/30/20 Page 1 of 10 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 FLORIDA VIRTUAL SCHOOL,

                        Plaintiff,

        v.                                             CASE NO:

 D2L CORPORATION, a foreign
 corporation, and D2L LIMITED,
 a Maryland limited corporation,

                   Defendants.
 _________________________________/

                                       COMPLAINT

        Plaintiff, Florida Virtual School, sues Defendants, D2L Corporation (“D2L

 Corp.”) and D2L, Ltd. (together with D2L Corp., “D2L”), and states as follows:

                                     INTRODUCTION

        1.      This is an action for damages in excess of $75,000, exclusive of attorney’s

 fees and costs, and for declaratory and other equitable relief.

                                       THE PARTIES

        2.      Florida Virtual School (“FLVS”) is a public agency of the State of Florida.

 § 1002.37, Fla. Stat. FLVS is a citizen of the State of Florida pursuant to 28 U.S.C.

 § 1332 and has its principal place of business in Orlando, Florida. Founded in 1997,

 FLVS was the country's first state-wide, Internet-based public high school. Today, FLVS

 provides remote, online instruction to students from Kindergarten through High School

 and provides a variety of custom solutions for schools and districts to meet student needs.
Case 6:20-cv-01788-RBD-DCI Document 1 Filed 09/30/20 Page 2 of 10 PageID 2




         3.      Defendant, D2L Corp., is a foreign business entity incorporated under the

 laws of Canada engaged in the production of technology used to deliver remote

 instruction to students, including students in Florida. D2L Corp. is a citizen of Canada, a

 foreign state as defined under 28 U.S.C. § 1603, pursuant to 28 U.S.C. § 1332. D2L

 Corp. maintains its principal place of business in Kitchener, Ontario, Canada,

         4.      Defendant, D2L Ltd., is a business entity incorporated under the laws of

 the State of Maryland engaged in the production of technology used to deliver remote

 instruction to students, including students in Florida. D2L Ltd. is a citizen of the State of

 Maryland pursuant to 28 U.S.C. § 1332. D2L Ltd. maintains its principal place of

 business in Towson, Maryland.

                               JURISDICTION AND VENUE

         5.      This action is a case or controversy as defined under 28 U.S.C. § 2201.

         6.      This action meets the diversity of citizenship requirements set forth by

 28 U.S.C. § 1332 because the parties are citizens of and have principal places of business

 located in different/foreign states.

         7.      This action meets the threshold for the amount in controversy, pursuant to

 28 U.S.C. § 1332.

         8.      Venue is proper in this Court because the underlying conduct and

 execution of the purported contracts forming the basis of this action took place in Orange

 County, Florida, which is within the geographical territory of the United States District

 Court, Middle District of Florida, Orlando Division, pursuant to 28 U.S.C. § 1391.

 Further, because FLVS is an agency of the State of Florida and is headquartered in




                                              2
Case 6:20-cv-01788-RBD-DCI Document 1 Filed 09/30/20 Page 3 of 10 PageID 3




 Orlando, Florida, venue in this Court is appropriate on the basis of its home venue

 privilege.

                         FACTS COMMON TO ALL COUNTS

        9.      FLVS is a component of Florida’s public education system and provides

 full-time and part-time online instruction to hundreds of thousands of students throughout

 Florida.

        10.     Among other things, FLVS develops (and utilizes) state-of-the-art

 educational courseware and technological platforms needed to deliver high-quality

 instruction and to continually assess the needs and academic growth of its students.

        11.     Like any other public school system in the State of Florida, FLVS is

 publicly-funded and participates in the Florida Education Finance Program.

        12.     FLVS is a public agency of the State of Florida and is entitled to sovereign

 immunity. See § 1002.37, Fla. Stat.

        13.     FLVS is governed by a Board of Trustees (the “Board”) whose members

 are appointed by the Florida Governor.

        14.     In large part, the Board governs FLVS through the development and

 adoption of organization-wide policies (“Board Policies”), certain of which pertain to the

 agency’s procurement of goods and services.

        15.     For instance, Board Policies provide that contractual services valued at

 more than $50,000 per fiscal year shall be put to competitive solicitation. Further, they

 provide that formal Board approval and authorization is required before FLVS officials

 enter into any contract valued at more than $100,000 per fiscal year. A true and accurate




                                             3
Case 6:20-cv-01788-RBD-DCI Document 1 Filed 09/30/20 Page 4 of 10 PageID 4




 copy of Board Policy F004 and F011 are attached hereto and incorporated by reference as

 Composite Exhibit 1.

        16.     In May 2016, FLVS issued an Invitation to Negotiate (“ITN”) to procure a

 provider for an online Learning Management System (“LMS”) service/platform.

        17.     An LMS is comprised of proprietary software and service applications

 which facilitate the administration, documentation, tracking, reporting, automation, and

 delivery of online educational content. In essence, an LMS functions as a “virtual”

 schoolhouse—including its “virtual” administrative offices.

        18.     Pursuant to Board Policy, FLVS selected D2L Corp. as the winning bidder

 to provide LMS services and entered into an LMS Master Service Agreement with D2L

 Corp. (the “Agreement”) on July 25, 2016. A true and accurate copy of the Agreement is

 attached hereto and incorporated herein by reference as Exhibit 2.

        19.     On August 26, 2016, FLVS and D2L Corp. executed an Amendment to

 the Agreement authorizing its assignment by D2L Corp. to D2L Ltd. A true and accurate

 copy of the Amendment to the Agreement is attached hereto and incorporated by

 reference as Exhibit 3.

        20.     In the pursuing months, D2L’s LMS—known as “Brightspace”—

 presented a series of significant problems and deficiencies which were reported and/or

 otherwise known to D2L which went uncured. In light of these and other deficiencies

 which persisted without cure, FLVS terminated the Agreement with notice to D2L in

 May 2017. A written notification of said termination is attached and incorporated by

 reference herein as Exhibit 4.




                                             4
Case 6:20-cv-01788-RBD-DCI Document 1 Filed 09/30/20 Page 5 of 10 PageID 5




        21.    At no time after the termination of the Agreement did any party engage in

 the requisite public procurement process such that any FLVS official or representative

 would be authorized to purchase an LMS—from D2L or any other entity, for that matter.

        22.    Nevertheless, on or about September 11, 2018, a purported “First

 Amendment” to the terminated Agreement was executed by D2L and FLVS’s then-

 Interim Executive Director, Dr. Robert Porter (hereinafter the “Unauthorized

 Agreement”). A true and correct copy of the Unauthorized Agreement is attached and

 incorporated by reference herein as Exhibit 5.

        23.    The Unauthorized Agreement purported to reinstate—and dramatically

 amend—the terminated Agreement. For instance, the Unauthorized Agreement vastly

 curtailed the termination rights accorded to FLVS under the Agreement, and increased

 the value of FLVS’s installment payments to D2L (totaling more than $10 million dollars

 over the purported 5-year term).       Moreover, the LMS product and deliverables

 contemplated by the Unauthorized Agreement were far different from those set out in the

 terminated Agreement and diverged from the actual needs of FLVS and its students..

        24.    The Unauthorized Agreement also purported to reinstate other nonsensical

 provisions of the terminated Agreement. For instance, one such “reinstated” provision

 required FLVS’s payment for D2L services which FLVS previously determined to be

 inadequate.

        25.    On or about March 26, 2020, FLVS advised D2L that FLVS considered

 the Unauthorized Agreement void. Out of an abundance of caution, FLVS also (and




                                             5
Case 6:20-cv-01788-RBD-DCI Document 1 Filed 09/30/20 Page 6 of 10 PageID 6




 alternatively) provided to D2L written notice of FLVS’s termination of the Unauthorized

 Agreement. See letter attached and incorporated by reference herein as Exhibit 6.

           26.   D2L disputes FLVS’s assertion that the Unauthorized Agreement is void.

 D2L also disputes the validity and enforceability of FLVS’s notice of termination

 because it was not accompanied by FLVS’s payment of approximately $2.9 million

 dollars—the amount purportedly “due” and owing to D2L for the third year (2020-2021)

 of the 5-year Unauthorized Agreement.

           27.   D2L’s LMS serves no useful purpose for FLVS. At bottom, the LMS

 does not fit FLVS’s educational model and does not meet the needs of either FLVS or its

 students.

           28.   Despite these concerns, and FLVS’s protestation that the Unauthorized

 Agreement was not properly procured in the first place, D2L insists that FLVS is bound

 by each and every term of the Unauthorized Agreement. Frankly stated, D2L therefore

 insists that FLVS—and Florida taxpayers—must pay millions of public dollars to D2L

 over the course of years for the “right” to use an LMS which suffers numerous

 shortcomings of its own and clearly does not fit the needs of FLVS or the students that it

 serves.

                                       COUNT I
                        (Declaratory Judgment – Void Ab Initio)

           29.   FLVS realleges and incorporates paragraphs 1-28, as if set forth fully

 herein.

           30.   As a state agency, FLVS is required to adhere to specific and defined

 procedures regarding the procurement of services to the public.



                                             6
Case 6:20-cv-01788-RBD-DCI Document 1 Filed 09/30/20 Page 7 of 10 PageID 7




        31.     Among said requirements is that FLVS submit public solicitations seeking

 proposals to render requested services, and that the awarding of a contract agreeing to the

 performance and payment related to said services be granted by the agency’s governing

 body at a public meeting.

        32.     One of the preambles to the Unauthorized Agreement asserts that FLVS

 agreed to “the reinstatement” of the terminated Agreement.

        33.     Because the Agreement was terminated, Florida law and Board Policy

 mandated that the LMS purchase contemplated by the Unauthorized Agreement—the

 value of which far exceeded the spending authority of any FLVS official or

 representative absent Board approval—was put to formal competitive solicitation

 processes set out by Florida law and Board Policy.

        34.     The Unauthorized Agreement, which purported to “amend” and

 “reinstate” a terminated Agreement, was never put to any form of competitive

 solicitation—formal or informal.

        35.     The Unauthorized Agreement does not purport to procure services from

 the Defendant(s) under an exception set forth by law or Board Policy.

        36.     Binding FLVS to an Unauthorized Agreement which purported to

 “reinstate” a terminated contract and which jettisoned both Board Policy and Florida law

 is repugnant to public policy and Florida law.

        37.     Even if D2L could have “reinstated” a terminated contract without

 complying with Florida law related to public procurement procedures, the Board did not

 authorize FLVS’s former Interim Executive Director to enter into the Unauthorized




                                             7
Case 6:20-cv-01788-RBD-DCI Document 1 Filed 09/30/20 Page 8 of 10 PageID 8




 Agreement—one that substantially changed not only FLVS’s rights, but even the nature

 of D2L’s product and services.      Indeed, D2L’s LMS and related scope of services

 contemplated in the original (though terminated) Agreement were substantially different

 than those contained in the Unauthorized Agreement.

           38.   Because it departed from procurement processes required by Florida law

 and Board Policy, and was not otherwise approved by the Board in accordance with

 Florida law or Board Policy, the Unauthorized Agreement is a nullity and void ab initio.

           39.   Due to its voidness, FLVS is not bound by any of the terms or obligations

 purportedly imposed by the Unauthorized Agreement.

           40.   D2L disputes that the Unauthorized Agreement is null and void.

           WHEREFORE, FLVS seeks a declaration in its favor from the Court declaring

 that the Unauthorized Agreement is null and void; declaring that FLVS is entitled to

 repayment of all sums paid to D2L under the void Unauthorized Agreement; declaring

 that FLVS is entitled to any additional relief that the Court deems proper and appropriate,

 including the recovery of its attorneys’ fees and costs incurred in pursuing this action;

 and awarding such other relief as this Court deems proper.

                                       COUNT II
                           (Declaratory Judgment – Voidable)

           41.   FLVS realleges and incorporates paragraphs 1-28 as if fully set forth

 herein.

           42.   To the extent that the Unauthorized Agreement qualifies as an express,

 written contract to which FLVS is bound, Florida law and public policy render the

 Unauthorized Agreement voidable and unenforceable.



                                             8
Case 6:20-cv-01788-RBD-DCI Document 1 Filed 09/30/20 Page 9 of 10 PageID 9




        43.     FLVS is an agency of the State of Florida, the operation of which is

 financed by public tax funds intended to benefit Florida taxpayers—specifically,

 Florida’s K12 public school students and their families.

        44.     FLVS is responsible for the prudent utilization of public funds.

        45.     The Unauthorized Agreement purports to obligate FLVS to pay D2L Ltd.

 for inadequate LMS products and services which FLVS will never use, thereby

 constituting a waste of public tax dollars.

        46.     Further, D2L takes the position that the Unauthorized Agreement prohibits

 the utilization of the Agreement’s “termination for convenience” clause.

        47.     The ability for public agencies and their governing bodies to terminate

 contracts allows public agencies and their governing bodies to properly respond and

 adjust to changed circumstances (including societal and market changes) such that they

 may act and administer public resources in a manner that best serves public welfare. The

 ability to terminate contracts also protects against expenditure of limited public funds and

 resources for goods and services that are imprudent, unnecessary, and/or frivolous.

        48.     Even if the Unauthorized Agreement was properly approved and

 authorized by law and Board Policy, FLVS should not be bound by the obligations and

 terms purportedly imposed by the Unauthorized Agreement where, as here, it would

 result in waste and otherwise offend public policy.

        49.     Courts are empowered to declare such contractual obligations void and

 unenforceable to the extent that they are unsupported by law, repugnant to public policy,

 or otherwise offend basic notions of equity and fundamental fairness.




                                               9
Case 6:20-cv-01788-RBD-DCI Document 1 Filed 09/30/20 Page 10 of 10 PageID 10




         WHEREFORE, FLVS seeks a declaration in its favor from the Court declaring

  that the Unauthorized Agreement is null and void; declaring that FLVS is entitled to

  repayment of all sums paid to D2L under the void Unauthorized Agreement; declaring

  that FLVS is entitled to any additional relief that the Court deems proper and appropriate,

  including the recovery of its attorneys’ fees and costs incurred in pursuing this action;

  and awarding such other relief as this Court deems proper.

         Dated: September 29, 2020.

                                               Respectfully Submitted:


                                                s/ Robert W. Thielhelm, Jr.
                                               Robert W. Thielhelm, Jr., Esq.
                                               Florida Bar No. 889679
                                               Lindy K. Keown, Esq.
                                               Florida Bar No. 117888
                                               Baker & Hostetler LLP
                                               200 S. Orange Ave., Suite 2300
                                               Orlando, FL 32801
                                               Telephone: 407-649-4000
                                               Facsimile: 407-841-0168
                                               Email: rthielhelm@bakerlaw.com
                                               Email: lkeown@bakerlaw.com
                                               Attorneys for Plaintiff




                                              10
